                                                                                                                             Electronically Filed - Clay - January 15, 2020 - 09:51 AM
                                                                               20CY-CV00624

                IN THE CIRCUIT COURT OF CLAY COUNTY MISSOURI

    PRECIOUS MCAFEE,                          )
                                              )
                            Plaintiff,        )
                                              )
    vs.                                       )
    HARRAH’S NORTH KANSAS CITY LLC ) Case No.
    d/b/a HARRAH’S NORTH KANSAS CITY )
    CASINO                                    )
     SERVE REGISTERED AGENT:                  ) JURY TRIAL DEMANDED
    CSC Lawyers Incorporating Service Company )
    222 East Dunklin Street                   )
    Jefferson City MO 65101                   )

                      Defendant.
                                   PETITION FOR DAMAGES

       Plaintiff Precious McAfee, for her Petition for Damages against Defendant, states and

alleges as follows:

                                            PARTIES

       1.      Plaintiff is an individual residing at 559 E. Minor Drive, Kansas City, MO 64131.

       2.      Defendant Harrah’s North Kansas City LLC (Defendant Harrah’s) is a limited

liability company authorized to conduct business within the state of Missouri and maintains a

principal place of business at One Riverboat Drive North Kansas City, MO 64116.

                                   JURISDICTION AND VENUE

       3.      Pursuant to Mo. Rev. Stat. Section 506.500, Defendant Harrah’s is subject to

jurisdiction because it maintains a place of business in Clay County, Missouri.

       4.      Pursuant to Mo. Const. Art. 5 Section 14 and Mo. Rev. Stat. Section 478.070, this

Court has original jurisdiction over the subject matter of this dispute because the claims arise from

transactions and occurrences that took place in the State of Missouri.

       5.      Venue is proper in this Court pursuant to Mo. Rev. Stat. Section 508.010.4 because

                                                                                        EXHIBIT
                                                                                                        exhibitsticker.com




                                        1                                 A
            Case 4:20-cv-00148-BP Document 1-2 Filed 02/27/20 Page 1 of 5
                                                                                                        Electronically Filed - Clay - January 15, 2020 - 09:51 AM
Plaintiff was first injured in Clay County, Missouri.

                                         BACKGROUND

        6.      Defendant Harrah’s invites individuals like Plaintiff to its Casino to engage in

gambling and gaming.

        7.      Defendant Harrah’s advertises its gaming activities to attract individuals like

Plaintiff to its Casino.

        8.      On June 17, 2019, Plaintiff was a patron at Defendant Harrah’s playing a table

game.

        9.      Sitting next to Plaintiff on June 17, 2019 was another patron named Richard

Murphy.

        10.     Both Plaintiff and Mr. Murphy were “regulars” at the Defendant Harrah’s.

        11.     Upon winning a hand, Mr. Murphy and Plaintiff celebrated.

        12.     However, Mr. Murphy took the celebration too far. With his left hand, Mr. Murphy

reached across the front of Plaintiff’s body and groped her right and left breasts.

        13.     Plaintiff immediately pushed Mr. Murphy’s hand off of her breasts and Defendant

Harrah’s security was contacted by a Pit Boss named Tina.

        14.     Pit Boss Tina apologized to Plaintiff and explained to Plaintiff that she is tired of

Mr. Murphy because he always harasses women at Defendant Harrah’s and that he had been

banned from the Casino before.

        15.     Within ten (10) minutes of the sexual assault, Officer Lusk-Brinegar, a Missouri

State Highway Patrol Trooper, conducted an investigation.

        16.     During the investigation, Mr. Murphy admitted that he touched Plaintiff’s breasts

without her consent and that the two did not have an intimate relationship.




                                         2
             Case 4:20-cv-00148-BP Document 1-2 Filed 02/27/20 Page 2 of 5
                                                                                                       Electronically Filed - Clay - January 15, 2020 - 09:51 AM
          17.   Mr. Murphy was arrested and is being criminally prosecuted for Assault – 4th

degree.

          18.   Defendant Harrah’s took no further action with respect to the sexual assault

perpetrated against Plaintiff.

          19.   Also, before Plaintiff left the Casino on June 17, 2019, an Asian woman approached

her and inquired about Mr. Murphy.

          20.   Plaintiff explained that Mr. Murphy grabbed her breasts and was arrested. The

Asian woman responded that Mr. Murphy was her ride home.

          21.   Earlier that night, Mr. Murphy bragged to Plaintiff that he used the Casino as a

platform to “pimp” Asian women.

                                       COUNT I
                             NEGLIGENCE-PREMISE LIABILITY

          22.   Plaintiff hereby incorporates by reference as if fully stated herein the allegations

contained in the foregoing paragraphs.

          23.   Defendant Harrah’s Casino invites individuals like Plaintiff to its Casino to engage

in gambling and gaming.

          24.   Plaintiff was a patron at Defendant Harrah’s Casino.

          25.   Defendant Harrah’s had a duty to keep its premises reasonably safe for patrons like

Plaintiff that visit the Casino.

          26.   Defendant knew or should have known, or with the exercise of ordinary care could

have known, that Richard Murphy regularly and frequently visited the Casino and that Mr. Murphy

had sexually harassed female patrons and employees of the Casino.

          27.   Defendant knew or should have known, or with the exercise of ordinary care could

have known, that Richard Murphy had been banned from the Casino previously.



                                        3
            Case 4:20-cv-00148-BP Document 1-2 Filed 02/27/20 Page 3 of 5
                                                                                                         Electronically Filed - Clay - January 15, 2020 - 09:51 AM
       28.     Defendant Harrah’s failed to provide adequate security and safety for its patrons by

failing to remove from its premises individuals known by Defendant to have engaged in sexual

misconduct and as a result the premises were not reasonably safe.

       29.     Defendant Harrah’s knew or should have known of this condition and knew or

should have known that such condition was not reasonably safe for its patrons.

       30.     Defendant could have discovered the unsafe condition using ordinary care.

       31.     The sexual assault perpetrated against Plaintiff was foreseeable to Defendant.

       32.     Defendant Harrah’s failed to use ordinary care in protecting its patrons like Plaintiff

and in making its premises reasonably safe.

       33.     As a direct and proximate result of Defendant Harrah’s failure to keep its premises

reasonably safe, Plaintiff has and will continue to suffer damages including emotional distress and

other non-pecuniary damages, and reasonable attorneys’ fees and costs necessary for litigation.

       WHEREFORE, Plaintiff Precious McAfee requests that this Court enter judgment in her

favor against Defendant Harrah’s, and award Plaintiff damages as proven at trial, including actual

damages, compensatory damages, punitive damages, attorneys’ fees and related litigation and

enforcement expenses and such other and further relief as just and proper.

                                  JURY TRIAL DEMANDED

       Plaintiff Precious McAfee hereby requests a trial by jury on all claims in the above-

captioned matter.




                                      4
          Case 4:20-cv-00148-BP Document 1-2 Filed 02/27/20 Page 4 of 5
                                                                                  Electronically Filed - Clay - January 15, 2020 - 09:51 AM
Date: January 15, 2020             By:   /s/Henry W. Tanner. Jr.
                                         Henry W. Tanner Jr. (66277)
                                         The Law Firm of Henry Tanner LLC
                                         1432 E. 49th Terrace,
                                         Kansas City, Missouri 64110
                                         Telephone: 816.547.2162
                                         Facsimile: 816.393.0338
                                         Email: henry@htannerlaw.com

                                    WHITE GRAHAM BUCKLEY & CARR LLC
                                        Gene P. Graham Jr. 34950
                                        Deborah Blakely 47138
                                        19049 East Valley View Parkway, Suite C
                                        Independence MO 64055
                                        816-373-9080 / Fax: 816-373-9319
                                        Ggraham@wagblaw.com
                                        dblakely@wagblaw.com

                                     Attorney for Plaintiff Precious McAfee




                                   5
       Case 4:20-cv-00148-BP Document 1-2 Filed 02/27/20 Page 5 of 5
